DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed August 19, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-15 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein the combined cycle is repeatedly performed using the piston.
	Claim 2:  wherein the internal combustion engine repeatedly performs, using the piston, the foregoing operations in sequence as one repeating cycle corresponding to three reciprocations of the piston.  
	The closest prior art is the Wydler reference.  The Wydler reference fails to disclose all of the features of the amended independent claims.  Furthermore, modifying the Wydler reference to arrive at the language of the amended independent claims would render the Wydler reference inoperable for its intended purpose.  The Wydler reference discloses its cycle using multiple pistons.  The amended claim requires completing the designated cycle using only one piston.  Eliminating pistons to arrive at the claimed language of the present invention would render the Wydler reference inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747